Citation Nr: 0022877	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a perforated 
eardrum.

2.  Entitlement to service connection for chronic bilateral 
ear infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This appeal arises from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that inter alia denied entitlement to 
service connection for perforated eardrum and for an ear 
fungus condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

The veteran testified before an RO hearing officer in July 
1994 and before the undersigned member of the Board in May 
2000.  The initial appeal included the issues of service 
connection for strained prostate, tinnitus, and hearing loss.  
Service connection has been established for tinnitus and 
hearing loss and, at the May 2000 hearing, the veteran 
withdrew his appeal for service connection for a prostate 
condition.  


FINDINGS OF FACT

1.  There is no evidence of a current disability associated 
with perforated eardrum.  

2.  The veteran experiences chronic intermittent ear drainage 
that began during service in the South Pacific.  

3.  The veteran served in combat.



CONCLUSIONS OF LAW

1.  The claim for service connection for a perforated eardrum 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
chronic bilateral ear infection is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1993, the veteran submitted a claim for service 
connection for a perforated eardrum, claimed incurred in 
1943, and for an ear fungus infection, claimed incurred in 
1944.  He reported treatment during active service and 
private treatment since active service by various private 
physicians.  

Along with his VA application, the veteran submitted a 
military discharge certificate reflecting that he flew as an 
aerial crewmember with the 528th Bomb Squadron in the Pacific 
Theater.  According to his discharge certificate, he received 
military decorations including the Asiatic Pacific Theater 
Ribbon with 12 bronze service stars and the Air Medal with 3 
Oak Leaf Clusters.  

An August 1993 VA audiometry report notes a history of 
perforated tympanic membranes, bilaterally, history of 
chronic ear infections with drainage, bilaterally, and no 
vertigo or history of head injury.  The veteran also 
underwent an ear disease examination.  The August 1993 ear 
examination report reflects a reported history of discharge 
from the ear but no history of other disease of the naso-
laryngeal airway.  The examiner reported normal tympanic 
membranes, middle, and external ear canals and noted that 
there was no active ear disease.

In August 1993, the National Personnel Records Center (NPRC) 
reported that no service medical records were available, 
possibly related to fire at that location.

In July 1994, the veteran testified before an RO hearing 
officer that he served as a flight engineer/gunner aboard 
bomber aircraft during WW II.  He first noticed ear discharge 
in South Carolina while assigned to a stateside squadron.  A 
perforated eardrum was diagnosed and he was grounded from 
flying for a month and spent two weeks in the hospital.  He 
recalled ear pain and bloody discharge from the ear.  Later, 
while stationed in New Guinea, he contracted a fungal 
infection in his ears.  He testified that the infection never 
went away completely.  He testified that that within a year 
of separation from active service he began seeing Dr. 
Maracco, an ear, nose, and throat specialist.  He testified 
that he had chronic discharge from the ears, worse on the 
right, that still occurred three to four times per year.  He 
submitted a list of medication that he currently took; the 
list included an anti-fungal cream.

In April 1997, the veteran reported that VA's East Orange 
Medical Center currently treated his ear infection.

In May 1998, the veteran supplied the RO with an updated 
account of all private medical treatment. 

The RO attempted to locate all private medical treatment 
reports; however, the RO received medical records only from 
Dr. LaBagnara.  The reports note complaint of ear discharge 
at various times during the 1980s, treated with anti-fungal 
agent.  Dr. LaBagnara reported in a March 1987 letter that a 
complete head and neck examination revealed no abnormality 
except bilateral high frequency hearing loss and tinnitus.  

Outpatient reports received from VA East Orange were negative 
for relevant treatment.

In June 1998, NPRC reported that morning reports reflect that 
the veteran's name appeared on a daily sick report dated in 
January 1945; however the nature of the complaint was not 
recorded.

A December 1998 VA ear disease examination report reflects 
that the veteran reported recurrent ear infections.  A 
January 1999 VA audiometry evaluation notes current use of 
eardrops and report of chronic fungal infections dating to 
active service.  Neither report indicates whether any ear 
disease was currently active.  

In June 1999, the veteran reported that some of his earlier 
private doctors were deceased.  He submitted prescriptions 
for Mycolog II dermatologic cream to be used for fungal 
infections as necessary.  The prescriptions were from Drs. 
LaBagnara and Barnet. 

In May 2000, the veteran testified before the undersigned 
member of the Board that he developed continuous ear itching 
while serving in the South Pacific.  He recalled receiving 
treatment several times during active service but that it has 
persisted.  He recalled that he first saw a private doctor 
for this in 1946.  He also reported that the early doctors 
were deceased.  He said that the condition still came and 
went sporadically.  Regarding the perforated eardrum, he 
recalled rupturing the left eardrum and being hospitalized 
for it while in South Carolina.  He remembered that the 
condition caused a discharge from the ear and that the he 
still had occasional discharges.  He testified that he flew 
on combat sorties and recalled that his ears popped during 
climbs and descents.  

II.  Legal Analysis

A.  Perforated Eardrum

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Initially, however, the Board must 
determine whether the service connection claim is well 
grounded.  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well-grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is no medical evidence of a current disability related 
to a perforated eardrum.  An August 1993 examination report 
notes that both tympanic membranes were normal and that there 
was no active disease.  Other reports note a history of ear 
infections; however, they do not mention perforated eardrums.  
Therefore, the first element of a well-grounded claim has not 
been met.  

Although the veteran has attempted to associate a perforated 
eardrum to chronic intermittent discharge from his left ear, 
he, as a layperson without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this regard, the Board emphasizes 
that a well-grounded claim must be supported by competent 
evidence, not merely allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The Board is required to adjudicate all issues reasonably 
raised.  Brannon v. West, 12 Vet. App. 32, 34 (1998).  The 
veteran's discharge certificate suggests that he served in 
combat.  Although the RO did not consider the impact of 
38 U.S.C.A. § 1154(b), a remand is not necessary because the 
claim is not well grounded for other reasons.  As noted in 
Clyburn v. West, 12 Vet. App. 296, 303 (1999), the provision 
of 38 U.S.C.A. § 1154(b) serves only to reduce the 
evidentiary burden of the second element of well 
groundedness, i.e., incurrence or aggravation of a disease or 
injury in-service.  In the current case, the claim fails 
because no current disability is shown (the first element of 
a well-grounded claim).  As the United States Court of 
Appeals for Veterans Claims (Court) has held, even combat 
veterans must nevertheless generally proffer medical evidence 
to establish a current disability and its nexus to service 
because lay persons are not competent to offer medical 
opinions.  Arms v. West 12 Vet. App. 188, 195 (1999). 

The Board has also given added consideration to the claim 
because the veteran's SMRs appear to have been destroyed by 
the 1973 NPRC fire.  However, those records could not provide 
competent medical evidence of a current disability associated 
with a perforated eardrum.

Because there is no medical evidence of a disability 
associated with an in-service perforation of an eardrum, the 
service connection claim must be denied as not well grounded.  
As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Chronic Bilateral Ear Infection

Although the SMRs are not available, the veteran has 
submitted competent lay testimony of the onset of ear 
drainage observed in the South Pacific during WW II.  
Considering his record of combat and his testimony of 
treatment, the Board will accord the veteran the special 
consideration of 38 U.S.C.A. § 1154(b).  The veteran has also 
submitted testimony of chronic recurring ear infections, 
which serves as evidence of an ongoing medical condition 
(without offering a diagnosis) and at least some evidence of 
a nexus between the current symptoms and those noted during 
active service (without opining as to medical causation).  As 
noted in Savage, 10 Vet. App. at 495, the nexus requirement 
may be satisfied where the condition or disability is of the 
type as to which lay observation is competent to identify its 
existence (citing Harvey  v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation, such as flat feet).  

The Board finds that the claim for service connection for a 
chronic bilateral ear infection is well grounded.

ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, the claim of entitlement to service connection for 
a perforated eardrum is denied.

2.  The claim of entitlement to service connection for a 
chronic bilateral ear infection is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
chronic bilateral ear infection is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  The duty to assist includes obtaining a new VA 
examination if existing medical information is insufficient 
for evaluation purposes.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).  

The veteran has reported an ear condition manifested by 
itching and intermittent drainage.  The condition escaped 
detection during an August 1993 ear examination; however, a 
December 1998 VA ear examiner did note review of the claims 
file and an indication that the veteran was being followed by 
private doctors for recurrent ear infection.  

The Board requests that the veteran be examined to determine 
whether the nature and extent of any ear disease associated 
with the chronic itching and intermittent drainage that the 
veteran has reported.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining any necessary 
authorization from the veteran, the RO is 
to request and associate with the claims 
file copies of any relevant medical 
records for treatment he has received 
since July 1999.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and extent of any ear disease.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
the veteran's complaint of itching, 
intermittent ear discharge, and treatment 
with ear-drops since active service.  To 
the extent possible, the examiner should 
state whether it is at least as likely as 
not that the veteran has a chronic, if 
intermittent, ear disease, and if so, 
assuming his history to be accurate, is 
it related to the symptoms he reports 
having had in service?  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a type written report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



